YOUNG, J.,
dissenting.
In its opinion, the majority alludes to the "error" made by this court in State v. Draper (Dec. 14, 1989), Clermont App. No. CA89-05034, unreported. The only difference between Draper and the case sub judice is the makeup of the panel hearing the appeal. What happens next week when the Draper panel hears a similar case? Do we then admit that an error in judgment was made in this case? The possibilities are endless and mind boggling. Draper should be precedent in the Twelfth District until overturned by a higher tribunal. I sympathize with the prosecutors and defense counsel who must try to work their way through the maze we have created.
I dissent.